DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since the 
Final Office Action mailed on September 21, 2021

All of the rejections under 35 U.S.C. 103 are withdrawn, but have been rewritten below in light of Applicant’s latest Amendment.  


Response to Arguments

Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive.  Applicant makes two arguments against the prior art rejections set forth by the Examiner.   The first argument is 

    PNG
    media_image1.png
    151
    673
    media_image1.png
    Greyscale

	See the bottom of page 12 of the last Amendment.
	The second argument, which is tied to the first argument, is 
 
    PNG
    media_image2.png
    245
    674
    media_image2.png
    Greyscale

 See the bottom of page 13 of the last Amendment.
	The Examiner will first address the matter of how to interpret the phrase “cellulose acetate plates” in Hicks.  One of ordinary skill in the electrophoresis art would understand that the term "cellulose acetate plate" means a plate, such as a glass or polymer plate, on which cellulose acetate paper has been placed; that is, the plate is a support for the cellulose acetate during electrophoresis.  See, for example, Samuel Nerenberg et al. US 3,930,973 Figure 1, noting therein plate 20 and cellulose acetate membrane strip 21, and column 3, lines 46-55.  Several cellulose acetate strips maybe placed on a plate.  See Nerenberg Figure 2 and column 5, lines 34-41.  Moreover, the 
US 5,460,709 ("Sarrine”) column 1, lines 45-50; and Golias US 4,360,418 ("Golias") column 4, lines 6-16.
	Now the Examiner will address silence in Bjorkesten regarding using cellulose acetate instead of agarose or polyacrylamde gel as the separation medium, and further whether using cellulose acetate instead of agarose or polyacrylamide gel as the separation medium “would defeat the purpose of Bjorkesten”.  Applicant has not explained why the beneficial aspects for gels in the apparatus of Bjorkesten, such as strip or plate alignment means and buffer pads for improved contact of the gel with buffer solution, would not similarly be beneficial for cellulose acetate, especially as it was not uncommon in the prior art for an electrophoresis apparatus to just as readily be able to accommodate a cellulose acetate strip for electrophoresis as a gel strip.  See Golias  column 4, lines 6-16, and claim 23; Sarrine column 1, lines 45-50; and Paul Tocci US 3,715,295 column 2, lines 55-57 and column 3, lines 8-16.  Last, the Examiner will note that Bjorkesten does not limit the gel composition in any way.  Thus, it cannot be said that silence in Bjorkesten as to using a cellulose acetate strip instead of a gel strip means exclusion of a cellulose acetate strip.            





Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

The Examiner is construing the scope of “means for introducing the hemoglobin sample to the electrophoresis strip” (in claim 79) to be limited to “a sample loading port for receiving the hemoglobin sample, the sample loading port extending through the housing to the electrophoresis strip” and equivalents thereof (see claim 16).


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16-18, 21, 23, 24, 27, 79-87  are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkesten et al. US 9,383,335 B2 (hereafter “Bjorkesten”) in view of Ferris et al., “Hemoglobin Electrophoresis in Acrylamide Gel,” Blood, vol. 19, no. 4 (April), 1962 (hereafter “Ferris”) as evidenced by Charles Davis, medicinenet, “Medical Definition of Hemoglobin S” (hereafter “Davis”), Mayo Clinic online, “Sickle cell anemia – Symptoms & causes” (hereafter “Mayo Clinic”), Bio-Rad Quantity One® User Guide for Version 4.6.3 Windows and Macintosh (hereafter “Bio-Rad”), and Hicks et al., “Comparison of Electrophoresis on Citrate Agar, Cellulose, or Starch for Hemoglobin Identification,” Clinical Chemistry, v21, no. 8, 1975 (hereafter “Hicks”).

Addressing claim 16, Bjorkesten discloses an electrophoresis biochip system (Figure 11) for performing electrophoresis on an electrophoresis gel strip (see col. 1:10-14), comprising: 
a housing (20; Figure 1 and col. 4:18-22) that includes an electrophoresis strip (36) that extends through a portion of the housing (col. 4:23-29);
a sample loading port (110) for receiving sample (col. 5:32-35; although not needed to meet the claim Applicant should note there may only be one sample port 
(col. 5:39-43) and so only one separation lane), the sample loading port extending through the housing to the electrophoresis strip (Figure 8b); 
a first electrode (325) and a second electrode (325) for generating an electric field along a length of the electrophoresis strip (col. 11:2-5); 
an imaging system structured to detect the migration and separation of the one or more bands in the gel strip (col. 12:16-19).
Bjorkesten, though, does not disclose that the electrophoresis biochip system is for diagnosing sickle cell disease in a subject.
Ferris discloses an electrophoresis system for diagnosing sickle cell disease in a subject (see the title and note the following

    PNG
    media_image3.png
    272
    1012
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    843
    1068
    media_image4.png
    Greyscale

(Ferris Figure 1).
As evidenced by Davis, hemoglobin S is an abnormal hemoglobin that is the basis of sickle cell trait and sickle cell anemia:

    PNG
    media_image5.png
    273
    719
    media_image5.png
    Greyscale

   ), comprising: 
an electrophoresis gel, the electrophoresis gel structured to receive a hemoglobin sample (this limitation is implied by the following

    PNG
    media_image6.png
    63
    960
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    129
    1009
    media_image7.png
    Greyscale

See the bottom of page 479, bridging to page 480.);
a first electrode and a second electrode for generating an electric field along a length of the electrophoresis strip wherein the generated electric field is effective to induce migration and separation of hemoglobin variants in the hemoglobin sample introduced to the electrophoresis strip into one or more bands of the hemoglobin variants on the electrophoresis strip (this limitation is implied by the following

    PNG
    media_image8.png
    296
    893
    media_image8.png
    Greyscale

(see page 479),

    PNG
    media_image9.png
    122
    1030
    media_image9.png
    Greyscale

(see page 480), and

    PNG
    media_image10.png
    858
    1099
    media_image10.png
    Greyscale

(see page 480)).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the electrophoresis gel and buffer of Ferris into the housing of the electrophoresis biochip system of Bjorkesten, so configuring the electrophoresis biochip system of Bjorkesten for diagnosing sickle cell disease in a subject, because 
(1) the electrophoresis biochip system of Bjorkesten is not limited to any particular gel and buffer configuration, that is, Bjorkesten clearly contemplates using the electrophoresis biochip system for analysis, including clinical analysis, of a variety of analytes in a variety of samples (for example,

    PNG
    media_image11.png
    170
    395
    media_image11.png
    Greyscale

See col. 1:33-42.);

(2) using the electrophoresis gel and buffer of Ferris would not require any structural changes to the electrophoresis biochip system of Bjorkesten.  It would effectively be just substitution of one known electrophoresis gel and buffer for another with predicable results; and 

(3) as shown by Mayo Clinic sickle cell anemia is an illness with serious symptoms so having another means available for being able to diagnose whether a patient has this illness would be helpful for a medical practitioner.
	
The Examiner will note that once the electrophoresis gel and buffer of Ferris has been placed into the housing of the electrophoresis biochip system of Bjorkesten the sample loading port will be for receiving the hemoglobin sample without any need for modification.  Also the first electrode and a second electrode of the electrophoresis biochip system of Bjorkesten would be, without any need for modification, for generating an electric field along a length of the electrophoresis strip wherein the generated electric field is effective to induce migration and separation of hemoglobin variants in the 
Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, and Mayo Clinic does not disclose 
an imaging system structured to detect the migration and separation of the one or more bands of the hemoglobin variants of the hemoglobin sample on the electrophoresis strip caused by the generated electric field and to generate band detection data based on the one or more bands of the hemoglobin variants of the hemoglobin sample; 

as required by claim 16.  However, as first matter the Examiner will note again that Bjorkesten does disclose providing an imaging system structured to detect the migration and separation of the one or more bands in the gel strip (col. 12:16-19).
Ferris discloses using a densitometer as an imaging system structured to detect the migration and separation of the one or more bands of the hemoglobin variants of the hemoglobin sample on the electrophoresis strip caused by the generated electric field and to generate band detection data based on the one or more bands of the hemoglobin variants of the hemoglobin sample:

    PNG
    media_image12.png
    837
    1059
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    68
    981
    media_image13.png
    Greyscale

(see page 481).  
Bio-Rad discloses an imaging densitometer for use on an electrophoresis gel. See Figure 1-1, which is on page 1-2; the last paragraph on page 1-2, noting therein especially “GS-800™ calibrated densitometer”; and page E-1, Appendix E.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a densitometer such as the GS-800 as taught by Bio-Rad as the imaging system for the electrophoresis biochip system of Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, and Mayo Clinic 

as just noted Ferris discloses using a densitometer and Bio-Rad discloses many useful features and optional settings. For example,
	a) automating exposure

    PNG
    media_image14.png
    499
    1098
    media_image14.png
    Greyscale

	(see page D-6, Appendix D),
or manual exposure (page D-7), or live acquire (page D-8);

	b) Dark Subtraction (page D-13); and

	c) can be used with various gel stains and wavelength ranges (

    PNG
    media_image15.png
    801
    969
    media_image15.png
    Greyscale

	(see page E-5, Appendix E) and

    PNG
    media_image16.png
    314
    1023
    media_image16.png
    Greyscale


).

Serial No. 15/500,447 Page 3 		an imaging processor programmed to receive the band detection data to determine one or more band characteristics corresponding to the one or more bands of the hemoglobin variants of the hemoglobin sample, identify the hemoglobin variants, generate diagnostic results of sickle cell disease based at least in part on the identified hemoglobin variants, and transmit the diagnostic results to an output…


one of ordinary skill in the art at the time of the effective filing date of the application would recognize the GS-800 densitometer has an imaging processor that could be readily programmed to receive the band detection data to determine one or more band characteristics corresponding to the one or more bands of the hemoglobin variants of the hemoglobin sample, identify the hemoglobin variants, generate diagnostic results of sickle cell disease based at least in part on the identified hemoglobin variants, and transmit the diagnostic results to an output.  See, for example, Bio-Rad Chapter 5 (

    PNG
    media_image17.png
    232
    1073
    media_image17.png
    Greyscale
) and Chaper 6 (

    PNG
    media_image18.png
    477
    1115
    media_image18.png
    Greyscale

).
As for the claim limitation “wherein the electrophoresis strip comprises cellulose acetate paper saturated with a buffer solution…”, although in the electrophoresis biochip system for diagnosing sickle cell disease in a subject of Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, Mayo Clinic, and Bio-Rad the electrophoresis strip comprises a buffer solution ( 

    PNG
    media_image19.png
    292
    1135
    media_image19.png
    Greyscale

See Ferris page 479.
), a polyacrylamide gel is used instead of cellulose acetate paper.
However, as shown by Hicks it was known at the time of the effective filing date of the application use cellulose acetate paper saturated with a buffer solution, the buffer 

    PNG
    media_image20.png
    364
    699
    media_image20.png
    Greyscale

See page 1072.).
Thus, barring evidence to the contrary, such as unexpected results, to substitute cellulose acetate for polyacrylamide for the electrophoresis strip in electrophoresis biochip system for diagnosing sickle cell disease in a subject of Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, Mayo Clinic, and Bio-Rad is substation of known electrophoresis strip composition for electrophoresis of hemoglobin, including hemoglobin S, compatible with alkaline tris/Borate/EDTA buffer solution for another with predictable results.





		
    PNG
    media_image21.png
    103
    390
    media_image21.png
    Greyscale

		See col. 6:46-51.


Addressing claim 18, as a first matter the Examiner will note that he is construing the limitation “the power supply generating an electric field of about 1V to about 400V”  as a method limitation, not a structural limitation.  In any event, the additional limitation of this claim is met by Ferris

    PNG
    media_image22.png
    138
    981
    media_image22.png
    Greyscale

See Ferris page 480.








Ferris 


    PNG
    media_image19.png
    292
    1135
    media_image19.png
    Greyscale

See Ferris page 479.
	Although in the rejection of underlying claim 16 cellulose acetate is substituted for polyacrylamide gel, one of ordinary skill in the art would expect that the same buffer could still be used for both separation media to analyze hemoglobin as there is no indication of chemical reaction between (or that such reaction would even be desired) between the hemoglobin analyte and the separation medium.  



Addressing claim 23, as a first matter the Examiner will note that as best understood from Applicant’s disclosure the claimed top cap and bottom cap may each be in the from of a substantially flat plate.  See Applicant’s Figure 1A.  As such the Examiner is construing thin upper wall 60 in Bjorkesten Figure 2a as the claimed top cap, and is construing lower face 66 in Bjorkesten Figure 2b as the claimed bottom cap.  90 in Bjorkesten Figure 2b as this claimed spacer.  

Addressing claim 24, for the additional limitation of this claim note the following in Bjorkesten

    PNG
    media_image23.png
    119
    475
    media_image23.png
    Greyscale

See Bjorkesten col. 5:16-21.



Addressing claim 27, the additional limitation of this claim note the following in Ferris


    PNG
    media_image10.png
    858
    1099
    media_image10.png
    Greyscale

See Ferris page 480.


Addressing claim 79, Bjorkesten discloses an electrophoresis system (Figure 11) for performing electrophoresis on an electrophoresis gel strip (see col. 1:10-14), comprising: 
a housing (20; Figure 1 and col. 4:18-22) that includes an electrophoresis strip (36) that extends through a portion of the housing (col. 4:23-29);
means for introducing sample to the electrophoresis strip (a sample loading port (110) for receiving sample (col. 5:32-35; although not needed to meet the claim 
a first electrode (325) and a second electrode (325) for generating an electric field along a length of the electrophoresis strip (col. 11:2-5); 
an imaging system structured to detect the migration and separation of the one or more bands in the gel strip (col. 12:16-19).
Bjorkesten, though, does not disclose that the electrophoresis biochip system is for detecting hemoglobin variants.
Ferris discloses an electrophoresis system for detecting hemoglobin variants (see the title and note the following

    PNG
    media_image24.png
    272
    1038
    media_image24.png
    Greyscale


(see page 480) and

    PNG
    media_image25.png
    827
    1072
    media_image25.png
    Greyscale

   ), comprising: 
an electrophoresis gel, the electrophoresis gel structured to receive a hemoglobin sample (this limitation is implied by the following

    PNG
    media_image6.png
    63
    960
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    129
    1009
    media_image7.png
    Greyscale

See the bottom of page 479, bridging to page 480.);
a first electrode and a second electrode for generating an electric field along a length of the electrophoresis strip wherein the generated electric field is effective to 

    PNG
    media_image8.png
    296
    893
    media_image8.png
    Greyscale

(see Ferris page 479),

    PNG
    media_image9.png
    122
    1030
    media_image9.png
    Greyscale

(see Ferris page 480), and

    PNG
    media_image10.png
    858
    1099
    media_image10.png
    Greyscale

(see Ferris page 480)).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the electrophoresis gel and buffer of Ferris into the housing of the electrophoresis biochip system of Bjorkesten, so configuring the electrophoresis biochip system of Bjorkesten for diagnosing sickle cell disease in a subject, because 
(1) the electrophoresis biochip system of Bjorkesten is not limited to any particular gel and buffer configuration, that is, Bjorkesten clearly contemplates using the electrophoresis biochip system for analysis, including clinical analysis, of a variety of analytes in a variety of samples (for example,

    PNG
    media_image11.png
    170
    395
    media_image11.png
    Greyscale

See col. 1:33-42.);

(2) using the electrophoresis gel and buffer of Ferris would not require any structural changes to the electrophoresis biochip system of Bjorkesten.  It would effectively be just substitution of one known electrophoresis gel and buffer for another with predicable results; and 

(3) as shown by Mayo Clinic sickle cell anemia is an illness with serious symptoms so having another means available for being able to diagnose whether a patient has this illness would be helpful for a medical practioner.
	
The Examiner will note that once the electrophoresis gel and buffer of Ferris has been placed into the housing of the electrophoresis biochip system of Bjorkesten the sample loading port will be for receiving the hemoglobin sample without any need for modification.  Also the first electrode and a second electrode of the electrophoresis biochip system of Bjorkesten would be, without any need for modification, for generating an electric field along a length of the electrophoresis strip wherein the generated electric field is effective to induce migration and separation of hemoglobin variants in the 

Bjorkesten as modified by Ferris and Mayo Clinic does not disclose 
an imaging system structured to detect the migration and separation of the one or more bands of the hemoglobin variants of the hemoglobin sample on the electrophoresis strip caused by the generated electric field and to generate band detection data based on the one or more bands of the hemoglobin variants of the hemoglobin sample; 

as required by claim 79.  However, as first matter the Examiner will note again that Bjorkesten does disclose providing an imaging system structured to detect the migration and separation of the one or more bands in the gel strip (col. 12:16-19).
Ferris discloses using a densitometer as an imaging system structured to detect the migration and separation of the one or more bands of the hemoglobin variants of the hemoglobin sample on the electrophoresis strip caused by the generated electric field and to generate band detection data based on the one or more bands of the hemoglobin variants of the hemoglobin sample:

    PNG
    media_image12.png
    837
    1059
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    68
    981
    media_image13.png
    Greyscale

(see page 481).  
Bio-Rad discloses an imaging densitometer for use on an electrophoresis gel. See Figure 1-1, which is on page 1-2; the last paragraph on page 1-2, noting therein especially “GS-800™ calibrated densitometer”; and page E-1, Appendix E.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a densitometer such as the GS-800 as taught by Bio-Rad as the imaging system for the electrophoresis biochip system of Bjorkesten as modified by Ferris  and Mayo Clinic as just noted Ferris discloses using a 
	a) automating exposure

    PNG
    media_image14.png
    499
    1098
    media_image14.png
    Greyscale

	(see page D-6, Appendix D),
or manual exposure (page D-7), or live acquire (page D-8);

	b) Dark Subtraction (page D-13); and

	c) can be used with various gel stains and wavelength ranges (

    PNG
    media_image15.png
    801
    969
    media_image15.png
    Greyscale

	(see page E-5, Appendix E) and

    PNG
    media_image16.png
    314
    1023
    media_image16.png
    Greyscale


).

Serial No. 15/500,447 Page 3 		an imaging processor programmed to receive the band detection data to determine one or more band characteristics corresponding to the one or more bands of the hemoglobin variants of the hemoglobin sample, identify the hemoglobin variants, generate diagnostic results of hemoglobin disorders based at least in part on the identified hemoglobin variants, and transmit the diagnostic results to an output…


one of ordinary skill in the art at the time of the effective filing date of the application would recognize the GS-800 densitometer has an imaging processor that could be readily programmed to receive the band detection data to determine one or more band characteristics corresponding to the one or more bands of the hemoglobin variants of the hemoglobin sample, identify the hemoglobin variants, generate diagnostic results of a hemoglobin disorder, such as sickle cell disease, based at least in part on the identified hemoglobin variants (as evidenced by Davis, hemoglobin S is an abnormal hemoglobin that is the basis of sickle cell trait and sickle cell anemia:

    PNG
    media_image5.png
    273
    719
    media_image5.png
    Greyscale






    PNG
    media_image17.png
    232
    1073
    media_image17.png
    Greyscale
) and Chapter 6 (

    PNG
    media_image18.png
    477
    1115
    media_image18.png
    Greyscale

).
As for the claim limitation “wherein the electrophoresis strip comprises cellulose acetate paper saturated with a buffer solution…”, although in the electrophoresis biochip system for diagnosing sickle cell disease in a subject of Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, Mayo Clinic, and Bio-Rad the electrophoresis strip comprises a buffer solution ( 

    PNG
    media_image19.png
    292
    1135
    media_image19.png
    Greyscale

See Ferris page 479.
), a polyacrylamide gel is used instead of cellulose acetate paper.
However, as shown by Hicks it was known at the time of the effective filing date of the application use cellulose acetate paper saturated with a buffer solution, the buffer solution comprises alkaline tris/Borate/EDTA buffer solution, to perform electrophoresis of hemoglobin, including hemoglobin S, (see the article abstract and note the following

    PNG
    media_image20.png
    364
    699
    media_image20.png
    Greyscale

See page 1072.).
Thus, barring evidence to the contrary, such as unexpected results, to substitute cellulose acetate for polyacrylamide for the electrophoresis strip in electrophoresis 



Addressing claim 80, as for the imaging system being portable the Examiner will note that the imaging system is part of an electrophoresis apparatus, which is implicitly portable as it may used in different orientations, such as horizontal, “vertical or even upside down (see Bjorkesten Figure 11 and note the following

    PNG
    media_image26.png
    501
    490
    media_image26.png
    Greyscale

See Bjorkesten col. 12:14-36.).  Thus, the imaging system is implicitly inherently portable. 
As for the imaging system being computer interfaceable this is implied by Bio-Rad imaging processor with which it is to be used as discussed in the rejection of underlying claim 79.
As for the imaging system being used for visualizing and quantifying the one or more band migration along the electrophoresis strip, the Examiner will first note that he is reading this limitation as a method step.  In any event, this is clearly using the 


Addressing claim 81, for the additional limitations of this claim consider Ferris Figure 1 (from which may infer the use of a camera) and see the discussion about the Bio-Rad imaging processor in the rejection of underlying claim 79.


















    PNG
    media_image27.png
    504
    471
    media_image27.png
    Greyscale

See Bjorkesten col. 12:14-36.








Ferris 


    PNG
    media_image19.png
    292
    1135
    media_image19.png
    Greyscale

See Ferris page 479.
	Although in the rejection of underlying claim 79 cellulose acetate is substituted for polyacrylamide gel, one of ordinary skill in the art would expect that the same buffer could still be used for both separation media to analyze hemoglobin as there is no indication of chemical reaction between (or that such reaction would even be desired) between the hemoglobin analyte and the separation medium.  
  
Addressing claims 84-87, for the additional limitations of these claims see Bio-Rad pages 1-2, 2-9, 2-12 to 2-13, 3-5 to 3-6, and Chapters 5 and 6.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, Mayo Clinic, Bio-Rad, and Hicks  as applied to claims 16-18, 21, 23, 24, 27, 79-87 above, and further in view of Daniel Voytas, “Resolution and Recovery of DNA Fragments – Agarose Gel .

Addressing claim 19, the additional limitation of this claim requires “wherein the voltage applied to the biochip by the electrodes does not exceed 250V.”  As a first matter the Examiner will note that he is construing the aforementioned limitation as a method limitation, not a structural limitation.  
The voltage applied to the electrodes in the electrophoresis biochip system for diagnosing sickle cell disease in a subject of Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, Mayo Clinic, and Bio-Rad is 400V:
 


    PNG
    media_image28.png
    62
    985
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    118
    970
    media_image29.png
    Greyscale

See Ferris bottom of page 479, bridging to page 480.
However, at the time of the effective filing date of the application the use of so-called minigels, which are smaller, usually both thinner and shorter, than conventional slab gels, such the one used by Ferris was known.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a 

    PNG
    media_image30.png
    261
    883
    media_image30.png
    Greyscale

See Voytas page 10.4.3.)
	One of skill in the art would recognize that when a minigel is used instead of a larger gel the recommended voltage for the protocol would have to be scaled down:

    PNG
    media_image31.png
    216
    856
    media_image31.png
    Greyscale


 .   See Gallagher page 10.2A.3.
	Thus, if the protocol of Ferris is to be modified for a minigel that is significantly shorter and thinner, at least one-half the size, than the larger disclosed gel then one of .


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, Mayo Clinic, Bio-Rad, and Hicks  as applied to claims 16-18, 21, 23, 24, 27, 79-87 above, and further in view of Voytas.

Addressing claim 20, the additional limitation of this claim requires that “the sample loading port is configured to receive a lysed blood sample that is less than 10 microliters.”
In the electrophoresis biochip system for diagnosing sickle cell disease in a subject of Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, Mayo Clinic, and Bio-Rad the sample loading port is configured to receive a lysed blood sample of 20 microliters (

    PNG
    media_image32.png
    62
    1011
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    95
    967
    media_image33.png
    Greyscale


Moreover, at the time of the effective filing date of the application the use of so-called minigels, which are smaller, usually both thinner and shorter, than conventional slab gels, such the one used by Ferris was known.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a minigel in the electrophoresis biochip system for diagnosing sickle cell disease in a subject of Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, Mayo Clinic, and Bio-Rad because they can be run faster than larger gels, so expediting analytical applications, they also require a smaller sample volume, and the protocol that was to be used for a larger gel can be largely the same for a minigel, wither appropriate scaling down (

    PNG
    media_image30.png
    261
    883
    media_image30.png
    Greyscale

See Voytas page 10.4.3.)
One of skill in the art would recognize that when a minigel is used instead of a larger gel the sample volume should be appropriately scaled down, so for a minigel strip half the size of the gel strip disclosed in Ferris only half the sample volume or less would be needed, that is, 10 microliters or less.  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, Mayo Clinic, Bio-Rad, and Hicks  as applied to claims 16-18, 21, 23, 24, 27, 79-87 above, and further in view of Robert Sarrine US 5,399,255 (hereafter “Sarrine”).

Addressing claim 22, Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, Mayo Clinic, Bio-Rad, and Hicks appears silent as to the composition of the first electrode and the second electrode.  However, Sarrine shows that at the time of the effective filing date of the application it was known in the electrophoresis art to use electrodes comprising graphite.  See Sarrine Figure 3 and col. 4:32-37.  Thus, barring evidence to the contrary, such as unexpected results, to have the first electrode and the second electrode in the electrophoresis biochip system for diagnosing sickle cell disease in a subject of Bjorkesten as modified by Ferris, which is evidenced by Charles Davis, Mayo Clinic, Bio-Rad, Hicks is effectively just substitution of one known electrophoresis electrode conducive material for another with predictable results.  








Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             March 4, 2022